Beck, P. J., and Gilbert, J.,
dissenting. Section 20 of the banking law under which the accused was indicted makes penal the embezzlement of “any of the moneys, funds, securities, or credits of the bank.” The word “notes” is not there used. We assume that the General Assembly intended to include notes in some one or more of the words used. Indeed it would seem that the intention was to include all assets of every kind possessed by the bank. In common parlance, .the word “funds” is often used in the sense of money; but the language used in the statute indicates a broader meaning of the word. The word has various meanings, according to how it is used. 27 C. J. 926, § 2. In our opinion it is used much in the sense of assets. Certainly it is used in a sense broad enough to include notes. If so, the judgment of the Court of Appeals is justified,- and should be affirmed. In United States v. *757Greve, 65 Fed. 488, 490, where the charge against the accused was “the embezzlement of moneys and funds,” it was said: “The words ‘moneys and funds’ are not of identical meaning. ‘Funds’ includes moneys, and much more, such as notes, bills, checks, drafts, stocks, and bonds. Now, what was intended by the phrase ‘moneys and funds’? Was it intended to say‘moneys and moneys’? The natural interpretation of the phrase is ‘moneys and some other species or character of funds.’ The word ‘ funds ’ is not used in the alternative as a synonymn. It is used in the conjunctive. Its function is, as no doubt the purpose of its use was, to add something to the term ‘moneys.’ The charge, then, is, in effect, that defendant did have and receive, etc., moneys and other funds, etc.”